Michael J. Walleri (ABA #7906060)
GAZEWOOD & WEINER, PC
1008 16th Ave., Suite 200
Fairbanks, AK 99701
tel: (907) 452-5196
fax: (907) 456-7058
walleri@gci.net
Attorneys for Plaintiff Newtok Village


                         UNITED STATES DISTRICT COURT
                            FOR DISTRICT OF ALASKA
                IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
                      FOURTH JUDICIAL DISTRICT AT BETHEL

NEWTOK VILLAGE,

          - PLAINTIFF,
vs.                                           CASE NO. 3:20-cv-00071-TMB

                                                  (Proposed)
LYNDEN AIR CARGO, LLC d/b/a                       FIRST AMENDED
LYNDEN AIR CARGO                                  COMPLAINT

           - Defendant.

NEWTOK VILLAGE,

          - PLAINTIFF,
vs.                                               CASE NO._______________

                                                  COMPLAINT
LYNDEN AIR CARGO, LLC d/b/a
LYNDEN AIR CARGO

           - Defendant.

         COMES NOW, Plaintiff, Newtok Village, (hereinafter referred to as “Plaintiff” or

“Tribe”), by and through undersigned counsel, hereby states and alleges as follows:

                                       INTRODUCTION

      1. This is a complaint for money damages as the result of a breach of contract with

         respect to the failure to transport and deliver yurts purchased by the Plaintiff, for

         shipment to Newtok via the Defendant.

Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                         Page 1 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 1 of 6
                         THE PARTIES, JURISDICTION AND VENUE

   2. Plaintiff, Newtok Village is a federally recognized Indian Tribe, with a principal

        place of business in the community of Newtok, Alaska, in the Fourth Judicial

        District.

   3. Defendant, Lynden Air Cargo, LLC (hereinafter after referred to as “Lynden”) is a

        limited liability company organized under the laws of the State of Alaska, and doing

        business as Lynden Air Cargo as a freight forwarder within Alaska,the Fourth

        Judicial District at 3561 Airport Rd, Bethel, AK 99559.

   4. This Court has jurisdiction over these matters, and venue is proper, as previously

        ruled by the Court, subject to the objection and reservation of rights by the Plaintiff.

   1. Venue of this matter is properly before the Fourth Judicial District- Bethel,

        Alaska.

   2. II.       FACTS

   5.   Newtok Village, a federally recognized tribal entity, has undertaken the relocation

        of the community of Newtok, Alaska to Mertarvik, Alaska because the current

        Newtok site is being destroyed.

   6. On or about July of 2019, the Tribe purchased four (4) yurts from Nomad Shelter

        Inc., of Homer Alaska, (“Nomad”) to provide emergency housing in Newtok and

        Mertarvik for $109,697.50, fob Anchorage.

   7. Prior to June 26, 2019, Tribe contracted with Lynden Air Cargo to transport the

        component parts of the four (4) yurts to Newtok, Alaska.

   8. Lynden was aware that the four (4) Yurts to be transported to Newtok, Alaska were

        for emergency housing in Newtok and/or Mertarvik, associated with the relocation

        of the community.


Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                        Page 2 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 2 of 6
   9. On or about June 26, 2019, the Tribe paid Lynden Air Cargo $42,543.55 to transport

       the component parts of the four (4) yurts from Anchorage to Newtok.

   10. On information and belief, Nomad delivered the four (4) yurts to Lynden Air Cargo

       in Anchorage between June 17, 2019 and July 6, 2019, the component parts of

       which were contained in the form of 39 pieces for shipping.

   11. Between June 17, 2019 and July 6, 2019, Lynden Air Cargo issued four (4)

       consignment invoices for receipt and shipment of the component parts of the yurts as

       follows:

       a) Invoice No. 16797594 for 5 pieces dated 6-17-19

       b) Invoice No. 16794993 for 14 pieces dated 6-21-19

       c) Invoice No. 16798784 for 10 pieces dated 6-25-19

       d) Invoice No. 16802030 for 10 pieces dated 7-06-19

   12. On or about July 12, 2019, Newtok received the shipped pieces referenced in

       Invoice No. 16802030.

   13. Newtok did not receive the component parts of the shipments referenced by Invoice

       Nos. 16797594, 16794993 and 16798784.

   14. On or about November 16, 2019, the Tribe gave notice of the non-delivery.

   15. Lynden has not responded in a meaningful way to deliver the shipped material.



                                     COUNT I
                                BREACH OF CONTRACT

   16. Tribe caused to be delivered to Lynden, and Lynden accepted 39 pieces of freight to

       be shipped from Anchorage to Newtok, Alaska.

   17. Lynden accepted the above referenced 39 pieces of freight for shipment from

       Anchorage to Newtok, Alaska.

Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                    Page 3 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 3 of 6
   18. Lynden quoted Tribe that it would cause the 39 pieces of freight to be transported

       from Anchorage to Newtok via air for a price of $42,543.55.

   19. Tribe paid Lynden $42,543.55 for the transportation of the above referenced 39

       pieces of freight as quoted by Lynden.

   20. Lynden accepted and received $42,543.55 paid by the Tribe.

   21. The above actions constitute the formation of a contract between Lynden and the

       Tribe for the transportation of the 39 pieces of freight from Anchorage to Newtok.

   22. The Tribe fully performed its obligations under the contract.

   23. Lynden failed to perform its obligations under the contract and thereby breached the

       above referenced contract.

   24. As a direct result of such breach, the Tribe suffered direct damages in the amount of

       $42,543.55 (the amount of the freight charges) and $109,697.50 (the value of the

       yurts).

   25. As an indirect and consequential result of such breach, the Tribe suffered the loss of

       use of such Yurts as emergency housing for persons/families rendered homeless

       thereby suffering damages in excess of $500,000

                                         COUNT II
                                       NEGLIGENCE


   26. The Defendant is an Certified Air Carrier

   27. Plaintiff caused the above referenced freight (see para. 11) to be delivered to the

       Defendant in Anchorage, Alaska in good order for shipment to Newtok.

   28. As a Certified Air Carrier the Defendant had a duty to transport and deliver such

       freight to the agreed destination within the agreed time or within reasonable time.

   29. As a Certified Air Carrier the Defendant had a duty of reasonable care to avoid theft,


Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                      Page 4 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 4 of 6
       misdirection, or other loss of possession while such freight was in the possession of

       the Defendant.

   30. As a contractor to the Tribe, the Defendant has a duty to report the destruction, theft

       or other transfer of the freight under Section 17.4 of the Tribal Procurement Code.

   31. As a contractor to the Tribe, the Defendant has a duty to take reasonable efforts to

       recover the freight under Section 17.4 of the Tribal Procurement Code.

   32. The Defendant has a duty to prevent the knowing conversion of tribal property, use

       of tribal property by another, and or misapplication of tribal property by another as

       set forth in standards contained in 18 USC § 1163.

   33. The Defendant breached each of the duties stated in paragraphs 28-32 stated above.

   34. As the proximate cause of Defendants breach of any or all of the above referenced

       duties, Plaintiff suffered injury; to wit the use, ownership and/or benefit such tribal

       property to which the Tribe was legally entitled.



                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court to issue orders:

       1. Awarding damages in amount no less than $652,241.05 (the full amount to be

proven at trial) in favor of the Tribe and against Lynden Air Cargo, LLC .

       2. Award pre-judgment interest, costs and attorney fees in favor of the Tribe and

against Lynden Air Cargo, LLC. .

       3. Such other relief as may be appropriate.

Respectfully submitted this 3rd day of September24th day of February, 2020

                                              s// Michael J. Walleri

                                              Michael J. Walleri (ABA #7906060)
                                              GAZEWOOD & WEINER, PC

Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                       Page 5 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 5 of 6
                                                   1008 16th Ave., Suite 200
                                                    Fairbanks, AK 99701
                                                    tel: (907) 452-5196
                                                    fax: (907) 456-7058
                                                    walleri@gci.net
                                                    Attorney for Newtok Village


 CERTIFICATE OF SERVICE
I declare under penalty of perjury of the laws of the United States of
America that on September 3, 2020 I electronically filed the above document
with the Clerk of Court using the E-FILING system, and served the
foregoing document on the parties counsel listed above by e-mail

Thomas G. Waller, (AKB #0109052)
BAUER MOYNIHAN & JOHNSON LLP
2101 4TH Avenue - 24th Floor
Seattle, WA 98121
Telephone: (206) 443-3400
Facsimile: (206) 448-9076
tgwaller@bmjlaw.com
Attorney for Defendant

/s/ Michael J. Walleri




Newtok v Lynden, Case No. NO. 3:20-cv-00071-TMB                                   Page 6 of 6
Amended Complaint (First)


Case 3:20-cv-00071-TMB Document 33-1 Filed 09/03/20 Page 6 of 6
